— Order, Supreme Court, New York County (O. V. Maresca, J.), entered September 15, 1982 on motion for protective order, is modified, on the law and the facts, and in the exercise of discretion, to the extent that interrogatories 1, 5, 12, 21, 3 (c), and 4 (b) are stricken, and interrogatories 2, 3 (a) and 4 (a) are limited to the period beginning June 2,1980, and the order is otherwise affirmed, without costs. The action being at law by a salesman for commissions, plaintiff must be given an opportunity for pretrial disclosure enabling him to prove the amount of commissions owed. Defendants dispute not only whether particular sales were made by plaintiff but also the amounts as “grossly overstated and inaccurate.” However, as the commissions claimed relate to sales to eight specified customers, and apparently for the period after June, 1980, interrogatory 1, which is not so limited either as to nature of services, or customers involved, or dates, is improper. Interrogatories 3 (c) and 4 (b) asking defendants to explain why plaintiff is not entitled to commissions with respect to certain sales are adequately covered by the answer, which says that either plaintiff did not make those sales, or in one case, has been fully paid. Interrogatories 5,12, and 21 have been withdrawn. Concur — Murphy, P. J., Kupferman, Silverman, Bloom and Alexander, JJ.